


Exhibit 10(t)(ii)

 

CBS BONUS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2012

 

1.            Purpose.  The purpose of the CBS Bonus Supplemental Executive
Retirement Plan (the “Plan”) (formerly the CBS Supplemental Executive Retirement
Plan, SERP #1) is to provide to certain key employees of CBS Corporation (the
“Company”) and its subsidiaries a benefit supplemental to those retirement or
termination benefits which they are entitled to receive under the CBS Pension
Plan or the Cash Balance Plan, and to benefit the Company by making it more
attractive to such employees to remain with the Company and by deterring such
employees from engaging, after termination of employment, in activities
competitive to those of the Company and its subsidiaries.  The Plan was
previously amended and restated effective April 1, 1999.

 

2.            Amendment and Restatement and Grandfathered Status of Benefits
Accrued Prior to January 1, 2005.

 

A.                                Plan History and Adoption of Part B of the
Plan.  The Plan was amended and restated, effective as of January 1, 2009, by
the adoption of Part B of the Plan in order to comply with the documentation
requirements of Code Section 409A.  The provisions of Part B apply to any
portion of a Participant’s benefit that is considered to have been Deferred on
or after January 1, 2005.  Part B of the Plan is intended to meet all of the
requirements of Code Section 409A, so that Participants will be eligible to
defer the receipt of, and the liability for the federal income tax with respect
to, certain items of compensation from one year to a later year in accordance
with the provisions of applicable law and the provisions of the Plan.  With
respect to the period commencing January 1, 2005 and ending December 31, 2008
and with respect to the portion of a Participant’s benefit that is considered to
have been Deferred during the 2005, 2006, 2007 or 2008 calendar year, the Plan
was administered in accordance with a reasonable, good faith interpretation of
Code Section 409A, Treasury Regulations, Notices and other guidance issued
thereunder, and such interpretation shall govern the rights of a Participant
with respect to that period of time.

 

B.                                 Grandfathered Status of Benefits Deferred
Prior to January 1, 2005.  Part A of the Plan, consisting of the original Plan
and the amendments made prior to October 3, 2004, continues to apply to a
Participant’s benefit or any portion thereof that is considered to have been
Deferred under the Plan prior to January 1, 2005 (the “Section 409A
Grandfathered Benefit”), in accordance with the terms of those documents in
effect from time to time prior to October 3, 2004.  The Section 409A
Grandfathered Benefit shall continue to be governed by the law applicable to
nonqualified deferred compensation prior to the codification of Code
Section 409A.

 

C.                                 2012 Amendment and Restatement.  This
amendment and restatement of Part B of the Plan is effective as of January 1,
2012.  The provisions of this amended and restated Part B continue to apply to
any portion of a Participant’s benefit that is considered to have been Deferred
on or after January 1, 2005.

 

--------------------------------------------------------------------------------


 

3.            Definitions.  Unless the context clearly indicates otherwise, the
following terms when used in this Plan with initial capital letters shall have
the following meanings:

 

A.                                The term “Actuarial Equivalent” or
“Actuarially Equivalent” means, with respect to a Plan Benefit, or any portion
thereof, an amount of equivalent value determined on such actuarial basis as the
Committee, in its sole discretion, shall determine is reasonable and appropriate
and which shall be applied by the Committee in a uniform and consistent manner;
provided, however, that the Committee shall apply such factors and assumptions
as are necessary to ensure that the Optional Forms described in Section 6.C are
actuarially equivalent life annuities for purposes of Code Section 409A and
Treas. Reg. § 1.409A-2(b)(2)(ii) (or any successor provision).

 

B.                                 The term “Aggregate Benefit” has the meaning
provided in Section 6.D.

 

C.                                 The term “Beneficiary” means the beneficiary
designated under this Part B of the Plan to receive benefits upon the death of
the Participant.  A Participant’s Beneficiary will be determined pursuant to the
terms of the Qualified Plan as in effect at the time of his or her death, unless
the Committee authorizes specific beneficiary designations for the Participant’s
Post-2004 Plan Benefit and the Participant makes such a designation prior to his
or her death.

 

D.                                The term “Benefit Commencement Date” means the
later of (i) the first day of the month immediately following the Participant’s
Separation from Service and (ii) the first day of the month coincident with or
next following the Participant’s attainment of age 55, except as set forth in
Section 6.A.(ii) and subject to any Transition Election or Subsequent Payment
Election made by the Participant.

 

E.                                  The term “Cash Balance Plan” means the CBS
Cash Balance Plan Document component of the CCPP.

 

F.                                      The term “CBS Pension Plan” means the
CBS Pension Plan Document component of the CCPP.

 

G.                                   The term “CCPP” means the CBS Combined
Pension Plan, as amended from time to time.

 

H.                                   The term “Code” means the Internal Revenue
Code of 1986, as amended.

 

I.                                         The term “Committee” means the CBS
Retirement Committee or any successor thereto.

 

J.                                         The term “Company” has the meaning
provided in Section 1.

 

K.                                   The term “Continuous Employment Period” has
the meaning provided in the CBS Pension Plan.

 

L.                                     The term “Deferred” means that an amount
is considered to be deferred within the meaning of Treas. Regs. §§
1.409A-6(a)(2) and 1.409A-6(a)(3).

 

2

--------------------------------------------------------------------------------


 

M.                                 The term “Eligible Amount” has the meaning
provided in Section 5.B.

 

N.                                   The term “Eligibility Service” means
(i) for an individual who participates in the CBS Pension Plan, his or her
Continuous Employment Period, and (ii) for an individual who participates in the
Cash Balance Plan, the definition of “years of service” in the Cash Balance
Plan.

 

O.                                   The term “Employee” means an employee of
the Employer.

 

P.                                      The term “Employer” means the Company
and its subsidiaries and affiliates that participate in the Plan.

 

Q.                                   The term “Joint and Survivor Annuity” means
one of the Optional Forms described in Section 6.B.(4) through Section 6.B.(6).

 

R.                                    The term “Life Annuity” means the Optional
Form described in Section 6.B.(1).

 

S.                                      The term “Optional Forms” has the
meaning provided in Section 6.C.

 

T.                                      The term “Other Death Benefit” has the
meaning provided in Section 6.F.

 

U.                                   The term “Participant” has the meaning
provided in Section 4.

 

V.                                    The term “Plan” means the CBS Bonus
Supplemental Executive Retirement Plan, as in effect from time to time.  Part A
of the Plan, which is attached hereto and made a part hereof, shall apply to any
portion of a Participant’s Plan Benefit that was Deferred prior to January 1,
2005.  Part B of the Plan is set forth herein and shall apply to any portion of
a Participant’s Plan Benefit that is Deferred on or after January 1, 2005.

 

W.                                 The term “Plan Benefit” has the meaning
provided in Section 5.A.

 

X.                                    The term “Points” has the meaning provided
in the Cash Balance Plan.

 

Y.                                    The term “Post-2004 Plan Benefit” means
any portion of a Participant’s Plan Benefit that was Deferred after December 31,
2004.

 

Z.                                      The term “Qualified Plan” means the CBS
Pension Plan or the Cash Balance Plan, as applicable.

 

AA.                        The term “Section 409A Grandfathered Benefit” has the
meaning provided in Section 2.B.

 

BB.                          The term “Separation from Service” means the
condition that exists when an Employee who is a Participant in the Plan and the
Employer reasonably anticipate that no further services will be performed after
a certain date or that the level of bona fide services that the Employee will
perform after such date (whether as an Employee or an independent contractor)
would permanently decrease to no more than 20% of the average level of bona

 

3

--------------------------------------------------------------------------------


 

fide services performed (whether as an Employee or an independent contractor)
over the immediately preceding 36-month period (or the full period of services
to the Employer if the Employee has been providing services to the Employer for
less than 36 months).  For purposes of this Section 3.BB, for periods during
which an Employee is on a paid bona fide leave of absence and has not otherwise
experienced a Separation from Service, the Employee is treated as providing bona
fide services at the level equal to the level of services that the Employee
would have been required to perform to receive the compensation paid with
respect to such leave of absence.  Periods during which an Employee is on an
unpaid bona fide leave of absence and has not otherwise experienced a Separation
from Service are disregarded for purposes of this Section 3.BB (including for
purposes of determining the applicable 36-month (or shorter) period).  For
purposes of this Section 3.BB, the Employer shall be considered to include all
members of the controlled group of corporations which includes the Company;
provided, however, that in applying Code Section 414(b), the phrase “at least 50
percent” shall be substituted for “at least 80 percent”; and in applying Code
Section 414(c), the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent.”  Separation from Service shall be determined on
the basis of the modifications described in Treas. Reg. § 1.409A-l(h)(3) (or any
successor regulation) as defined in Code Section 409A and the regulations or
other guidance issued thereunder.

 

CC.                          The term “Subsequent Payment Election” has the
meaning provided in Section 6.B.

 

DD.                        The term “Transition Election” means a Participant’s
election made on or before December 31, 2008 in accordance with IRS Notice
2007-86 and other applicable guidance under Code Section 409A to designate the
time at which the Participant’s Post-2004 Plan Benefit will commence.

 

4.                                    Eligibility. Employees who are eligible
for benefits under the Plan (“Participants”) are those Employees who are
(i) participants in the Qualified Plan and (ii) designated by the Committee as
Employees eligible to participate in the Plan.

 

Effective April 1, 1999:

 

A.                                No Employee who becomes a participant under
the Cash Balance Plan shall accrue any additional benefit under the Plan on or
after the effective date of such participation;

 

B.                                 No Employee who is hired or rehired after
March 31, 1999 shall be eligible to participate in the Plan; and

 

C.                                 No individual other than an individual who
was a Participant on March 31, 1999, and who (i) was age 55 or older on
March 31, 1999, or (ii) had 70 or more Points on March 31, 1999, shall be
eligible to accrue any additional benefits under the Plan after March 31, 1999.

 

5.                                    Computation of Benefit.

 

A.                                The benefit payable to a Participant under the
Plan (the “Plan Benefit”) shall

 

4

--------------------------------------------------------------------------------


 

be equal to 1.7 percent, multiplied by the Eligible Amount, as defined in
Subsection B of this Section 5, and multiplied by the number of years of the
Participant’s Continuous Employment Period, up to a maximum of 35 years.

 

B.                                 The “Eligible Amount” shall be:

 

(i)                                  in the case of a Participant who has been
designated by the Company’s Board of Directors, 100 percent of such
Participant’s cash awards under an annual plan for additional compensation
(currently the CBS Corporation Short Term Incentive Plan), and

 

(ii)                              in the case of all other Participants, 50
percent of such Participant’s cash awards under such an additional compensation
plan.

 

C.                                 In the case of any Plan Benefit payable to a
Participant whose Benefit Commencement Date is prior to age 65, and after
completion of 10 years of Eligibility Service, any amount payable will be
reduced by 4% for each year (0.333% for each full or partial month) that the
Participant’s Benefit Commencement Date precedes his or her attainment of age
62.  In the case of any Plan Benefit payable to a Participant whose Benefit
Commencement Date is prior to age 65 and prior to completion of 10 years of
Eligibility Service, any amount payable will be reduced on the basis of
Actuarially Equivalent factors for each year (and/or each full or partial month)
that the Participant’s Benefit Commencement Date precedes his or her attainment
of age 65.

 

D.                                For purposes of clarity, a Participant’s
Section 409A Grandfathered Benefit shall be paid to the Participant at the same
time and in the same form as the Participant’s benefit under the Qualified Plan
is paid.  The Participant’s Post-2004 Plan Benefit will be calculated as
follows:

 

(i)                                  if the Participant’s Post-2004 Plan Benefit
is payable at the same time as the Participant’s Section 409A Grandfathered
Benefit, the Participant’s total Plan Benefit shall be determined as provided in
Section 5.A through Section 5.C above.  The Participant’s Post-2004 Plan Benefit
shall be equal to the Participant’s total Plan Benefit, less the Participant’s
Section 409A Grandfathered Benefit (but not less than zero).

 

(ii)                              if the Participant’s Post-2004 Plan Benefit is
not paid at the same time as the Participant’s Section 409A Grandfathered
Benefit, the amount payable to the Participant as his or her Post-2004 Plan
Benefit pursuant to this Part B of the Plan shall be equal to the Participant’s
total Plan Benefit determined as provided in Section 5.A through Section 5.C
above, less the Participant’s Section 409A Grandfathered Benefit (but not less
than zero), subject to the following additional criteria:  both the
Participant’s total Plan Benefit and Section 409A Grandfathered Benefit shall be
determined as of the Benefit Commencement Date of the Participant’s Post-2004
Plan Benefit, regardless of the actual commencement date of the Participant’s
said benefits.

 

5

--------------------------------------------------------------------------------


 

6.            Payment of Plan Benefit.

 

A.                                Time of Payment.

 

(i)                                  General.  Subject to Subsections B, E and F
of this Section 6, and except as provided in a Participant’s Transition
Election, the Post-2004 Plan Benefit payable to a Participant shall commence as
of the Participant’s Benefit Commencement Date, provided that the first payment
may be made up to 90 days after the Benefit Commencement Date.  If the first
payment is made after the Participant’s Benefit Commencement Date, such first
payment shall include any monthly payments that were due prior to such first
payment.  Except as provided in Subsection B of this Section 6 or a
Participant’s Transition Election, a Participant shall not have the right to
designate the taxable year of any payment.

 

(ii)                              Special Rule for Separations Prior to
January 1, 2009.  Subject to Subsections B, E and F of this Section 6, and
except as provided in a Participant’s Transition Election, if a Participant who
experienced a Separation from Service prior to January 1, 2009, has not reached
age 55 prior to January 1, 2009 and has not commenced the payment of his or her
Plan Benefit prior to January 1, 2009, the Benefit Commencement Date of his or
her Post-2004 Plan Benefit shall be the first day of the month coincident with
or next following his or her 55th birthday and the first payment shall be made
within 90 days of his or her Benefit Commencement Date.  Subject to Subsections
B, E and F of this Section 6, and except as provided in a Participant’s
Transition Election, if a Participant who experienced a Separation from Service
prior to January 1, 2009, has not commenced the payment of his or her Plan
Benefit prior to January 1, 2009, but has reached age 55 prior to January 1,
2009, the Benefit Commencement Date of his or her Post-2004 Plan Benefit shall
be July 1, 2010 and the first payment shall be made within 90 days of his or her
Benefit Commencement Date.  If the first payment under this Section 6.A.(ii) is
made after the Participant’s Benefit Commencement Date, such first payment shall
include any monthly payments that were due prior to such first payment.  Except
as provided in Subsection B of this Section 6 or a Participant’s Transition
Election, a Participant shall not have the right to designate the taxable year
of any payment.

 

B.                                 Subsequent Payment Election.  A Participant
may elect, on a written form (a “Subsequent Payment Election”) acceptable to the
Committee, to change the time that Post-2004 Plan Benefit payments are to
commence pursuant to Subsection A of this Section 6.  Any such election shall
comply with the requirements of Treas. Reg. § 1.409A-2(b).  Any Subsequent
Payment Elections that satisfy the preceding requirements shall be irrevocable
when made but may be superseded by one (but not more than one) Subsequent
Payment Election that satisfies the requirements set forth above.

 

C.                                 Form of Payment.  The normal form of payment
for a Participant’s Post-2004 Plan Benefit will be a Life Annuity (as described
below), if the Participant is single, or a Joint and 50% Survivor Annuity (as
described below), if the Participant is married (with the Participant’s spouse
deemed to be the joint annuitant).  In lieu of receiving the Post-2004 Plan
Benefit in the normal form of payment, a Participant may elect, on a written
form acceptable to the Committee and in accordance with procedures established
by the

 

6

--------------------------------------------------------------------------------


 

Committee, to receive his or her Post-2004 Plan Benefit in any one of the
following forms of payment (the “Optional Forms”), each of which are Actuarially
Equivalent to the normal form of payment:

 

(i)                                  Life Annuity – a monthly benefit is paid to
the Participant during his or her lifetime with no payment made after the
Participant’s death.

 

(ii)                              10-Year Certain Annuity – a reduced monthly
benefit is paid to the Participant during his or her lifetime. If the
Participant dies within the first 10 years of payment, the reduced benefit will
continue to the Participant’s Beneficiary for the remainder of the 10-year term.

 

(iii)                          15-Year Certain Annuity – a reduced monthly
benefit is paid to the Participant during his or her lifetime. If the
Participant dies within the first 15 years of payment, the reduced benefit will
continue to the Participant’s Beneficiary for the remainder of the 15-year term.

 

(iv)                          Joint and 50% Survivor Annuity – a reduced monthly
benefit is paid to the Participant during his or her lifetime. Following the
Participant’s death, a joint annuitant selected by the Participant will receive
monthly benefits equal to 50% of the monthly benefit that was payable to the
Participant for the remainder of the joint annuitant’s lifetime.

 

(v)                              Joint and 75% Survivor Annuity – a reduced
monthly benefit is paid to the Participant during his or her lifetime. Following
the Participant’s death, a joint annuitant selected by the Participant will
receive monthly benefits equal to 75% of the monthly benefit that was payable to
the Participant for the remainder of the joint annuitant’s lifetime.

 

(vi)                          Joint and 100% Survivor Annuity – a reduced
monthly benefit is paid to the Participant during his or her lifetime. Following
the Participant’s death, a joint annuitant selected by the Participant will
receive monthly benefits equal to 100% of the monthly benefit that was payable
to the Participant for the remainder of the joint annuitant’s lifetime.

 

If a Participant elects an Optional Form that provides for payments to a joint
annuitant or Beneficiary, such joint annuitant or Beneficiary shall be
designated at the time the Participant elects such Optional Form.

 

D.                                Small Payment Cash-Out.  Notwithstanding any
provision of the Plan to the contrary, if on a Participant’s Benefit
Commencement Date, the Actuarially Equivalent lump sum present value of the
Participant’s Post-2004 Plan Benefit and the Participant’s post-2004 benefits
under any other plans with respect to which deferrals of compensation are
treated as having been Deferred under a single nonqualified deferred
compensation plan with the Plan under Treas. Reg. § 1.409A-l(c)(2) (the
“Aggregate Benefit”) is less than $10,000, the Participant’s entire Aggregate
Benefit will be paid in such lump sum on the date the Participant’s Post-2004
Plan Benefit was otherwise scheduled to commence.

 

7

--------------------------------------------------------------------------------

 

E.         Delayed Payments for Specified Employees.  Notwithstanding any
provision of this Plan to the contrary, if a Participant is a “specified
employee,” determined pursuant to procedures adopted by the Company in
compliance with Code Section 409A, on the date the Participant incurs a
Separation from Service and if any portion of the payments or benefits to be
received by the Participant upon Separation from Service would constitute a
“deferral of compensation” subject to Code Section 409A, then to the extent
necessary to comply with Code Section 409A, amounts that would otherwise be
payable pursuant to Part B of this Plan during the six-month period immediately
following the Participant’s Separation from Service will instead be paid on the
earlier of (i) the first business day of the seventh calendar month after the
date of the Participant’s Separation from Service, or (ii) the Participant’s
death.  Any benefit payments delayed because of the preceding sentence shall be
paid in a lump sum on the date described in the preceding sentence.  Any benefit
payments that are scheduled to be paid more than six months after such
Participant’s Separation from Service shall not be delayed and shall be paid in
accordance with the schedule prescribed by Subsections A and B of this
Section 6.

 

F.         Payments upon Death.

 

(i)         Prior to Benefit Commencement Date.  In the event that a Participant
dies prior to his or her Benefit Commencement Date, no benefit shall be payable
under the Plan.

 

(ii)        On or After Benefit Commencement Date.  In the event a Participant
dies on or after his or her Benefit Commencement Date, his or her Post-2004 Plan
Benefits shall continue to a joint annuitant or Beneficiary only if provided
pursuant to the Optional Form under which the Participant was receiving benefit
payments in accordance with this Section 6; provided, however, that if the
Participant’s Beneficiary is a trust or other entity, the present value of any
Post-2004 Plan Benefits required to be paid to the Beneficiary following the
Participant’s death pursuant to the Optional Form under which the Participant
was receiving benefit payments in accordance with this Section 6 shall be paid
to the Beneficiary in an Actuarially Equivalent single lump sum payment within
90 days after the first day of the month immediately following the Participant’s
date of death.

 

(iii)       Other Death Benefits.  The following death benefits shall apply to
Cash Balance Plan Participants:

 

(a)        If the Participant has elected to receive payment of his or her
Post-2004 Plan Benefits in the form of a Life Annuity and the Participant dies
on or after his or her Benefit Commencement Date, but before total payments have
been made to the Participant that equal the product of (i) 60 multiplied by
(ii) the Participant’s monthly benefit, the balance of said total payments will
be payable to the Participant’s Beneficiary in a single lump sum payment within
90 days after the first day of the month immediately following the Participant’s
date of death.

 

8

--------------------------------------------------------------------------------


 

(b)        If the Participant has elected to receive payment of his or her
Post-2004 Plan Benefits in the form of a Joint and Survivor Annuity and both the
Participant and his or her joint annuitant die on or after the Benefit
Commencement Date but before total payments have been made to the Participant
and/or his or her joint annuitant that equal the product of (i) 60 multiplied by
(ii) the monthly benefit the Participant would have received if he or she had
elected to receive his or her Post-2004 Plan Benefit in the form of a Life
Annuity, the balance of said total payments will be payable to the Participant’s
Beneficiary in a single lump sum payment within 90 days after the first day of
the month immediately following the later of the Participant’s or his or her
joint annuitant’s date of death.

 

7.         Forfeiture of Plan Benefit.  If any Participant, at any time during
the period following his or her Separation from Service, engages in the
operation or management of a business, whether as owner, partner, officer,
employee, or otherwise, having a net worth in excess of $5,000,000, which at
such time is in competition with the Company or any of its subsidiaries, any and
all amounts which otherwise thereafter would be due the Participant under the
Plan shall be forfeited.  The determination as to whether a Participant is
engaged in the operation or management of business having a net worth in excess
of $5,000,000 and which is in competition with the Company or any of its
subsidiaries shall be made by the Committee in its absolute discretion, and the
decision of the Committee with respect thereto, including its determination of
the time at which the participation in such competitive business commenced,
shall be conclusive.  In determining whether or not to give its consent under
this Section 7, the Committee shall give consideration to the circumstances
under which the employment of the Participant terminated and, if such
termination resulted primarily from circumstances not within the control of the
Participant, the Committee shall grant such consent unless the Committee shall
find that there are compelling reasons for not doing so.  No Participant shall
be required to repay any Plan Benefits paid to him prior to the date on which
the Participant shall have received written notice that the Committee shall have
determined that the Participant has engaged in the operation or management of a
business having a net worth in excess of $5,000,000 and which is in competition
with the Company or any of its subsidiaries.

 

8.         Nonforfeiture of Benefit.  The amount of the benefit accrued under
Part B of the Plan by any Participant immediately before any (i) withdrawal of
approval as a Participant by the Committee which was previously granted under
Section 4 hereof, (ii) withdrawal of entitlement to 100 percent of a
Participant’s cash awards under an annual CBS plan for additional compensation
granted under Section 5.B.(i) hereof or (iii) termination or amendment pursuant
to Section 11 hereof, shall not be reduced by reason of any such event to the
extent the Post-2004 Plan Benefits would not be payable under the Qualified Plan
as of the date the Participant’s Post-2004 Plan Benefit commences.

 

9.         Nonassignabilitv of Benefits.  Except as otherwise required by law,
neither any benefit payable hereunder nor the right to receive any future
benefit under this Plan may be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, or subjected to any

 

9

--------------------------------------------------------------------------------


 

charge or legal process, and if any attempt is made to do so, or a person
eligible for any benefits under this Plan becomes bankrupt, the interest under
this Plan of the person affected may be terminated by the Committee which, in
its sole discretion, may cause the same to be held or applied for the benefit of
one or more of the dependents of such person or make any other disposition of
such benefits that it deems appropriate.

 

10.       Funding.  The Plan shall be maintained as an unfunded plan which is
not intended to meet the qualification requirements of Code Section 401. 
Establishment of the Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company. Payments under the
Plan shall be made in cash from the general funds of the Company and no special
or separate fund shall be established and no segregation of assets shall be made
to assure the payment of benefits hereunder.  Nothing in this Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship, between the Company and any
Participant or any other person, and the Company’s promise to make payments
hereunder shall at all times remain unfunded as to any Participant.

 

11.       Termination: Amendment.  CBS expects to continue this Plan
indefinitely.  However, the Board of Directors shall have the right to amend,
suspend or terminate the Plan at any time, if, in its sole judgment, such a
change is deemed necessary or desirable.  The Committee shall have the right to
amend the Plan at any time, unless provided otherwise in CBS’s governing
documents.  Notwithstanding the foregoing, except to the extent required to
comply with any changes in applicable law (including Code Section 409A), Part A
of this Plan may not be suspended, amended, otherwise modified, or terminated
without the consent of each affected Participant who had attained age 55 at the
“Effective Time,” as such term is defined under the Agreement and Plan of Merger
among Westinghouse Electric Corporation, Group W Acquisition Corp. and CBS Inc.

 

Notwithstanding anything in the Plan to the contrary, in the event of a
termination of the Plan, the Committee, in its sole and absolute discretion,
shall have the right to change the time and form of distribution of
Participants’ Post-2004 Plan Benefits, including requiring that the Actuarial
Equivalent of Post-2004 Plan Benefits be immediately distributed in the form of
a lump sum payment; provided, however, that no such change in the time or form
of payment shall cause the Plan to fail to comply with Section 6.E above with
respect to specified employees, or to fail to comply with the requirements of
Code Section 409A.

 

12.       Operation and Administration.  This Plan shall be administered by the
Committee, which shall administer it in a manner consistent with the
administration of the Qualified Plan, except that this Plan shall be
administered as an unfunded plan that is not intended to meet the qualification
requirements of Code Section 401(a).  The Committee’s decisions in all matters
involving the interpretation and application of this Plan shall be final.  The
Committee may act on its own behalf or through the actions of its duly
authorized representative.  The Committee shall be the final review committee
under the Plan, with the authority to determine conclusively for all parties any
and all questions arising from the administration of the Plan, and shall have
sole and complete discretionary authority and control to manage the operation
and administration of the Plan, including, but not limited to, the adoption of
rules and procedures regarding the Plan and the determination

 

10

--------------------------------------------------------------------------------


 

of all questions relating to eligibility for participation and benefits,
interpretation of all Plan provisions, determination of the amount and kind of
benefits payable to any participant, spouse or beneficiary, and construction of
disputed or doubtful terms.  Such decisions shall be conclusive and binding on
all parties and not subject to further review.

 

13.       Claims Procedures.

 

A.        Claims for Benefits.  Each person (including any Participant or
Beneficiary) may file a claim with the Committee for any benefit to which that
person believes he or she is entitled under this Plan, in accordance with
procedures established by the Committee.  Generally, the Committee is required
to decide each claim within ninety (90) days of the date on which the claim is
filed.  If special circumstances require a longer period for adjudication, the
Committee must notify the claimant in writing of the reasons for an extension of
time, and the date by which the Committee will decide the claim, before the
ninety (90) day period expires.  Extensions beyond ninety (90) days after the
expiration of the initial ninety (90) day period are not permitted.  If the
Committee does not notify the claimant of its decision to grant or deny a claim
within the time specified by this Section, the claim will be deemed to have been
denied and the appeal procedure described in paragraph 13.C below will become
available to the claimant.

 

B.        Notice of Denial.  If the Committee denies a claim for benefits under
the Plan, the claimant will receive a written notice that explains: (i) the
specific reason for the denial, including specific reference to pertinent Plan
provisions on which the denial is based; (ii) any additional information or
material necessary to perfect a claim, with an explanation of why such material
is necessary, if any information would be helpful or appropriate to further
consideration of the claim; and (iii) the steps to be taken if the claimant
wishes to appeal, including the time available for appeal.

 

C.        Appeal of Denied Claims for Benefits.  Claimants must submit a written
request appealing the denial of a claim within sixty (60) days after receipt of
notice described by paragraph 13.B.  Claimants may review all pertinent
documents, and submit issues and comments in writing.  The Committee will
provide a full and fair review of all appeals from denial of a claim for
benefits, and their decision will be final and binding.  The decision of the
Committee ordinarily will be given within sixty (60) days after receipt of a
written request for appeal, unless special circumstances require an extension
(such as for a hearing).  If an extension of time for appeal is necessary, the
claimant will receive written notice of the extension before the sixty (60) day
period expires.  The decision may not be delayed beyond one-hundred twenty (120)
days after receipt of the written request for appeal.  Notice of the decision on
appeal will be provided in writing, and will explain the basis for the decision,
including reference to applicable provisions of the Plan, in a manner calculated
to be understood by the person who appealed the denial of a claim.

 

D.        Exhaustion of Remedies.  No legal action for benefits under the Plan
may be brought unless and until the following steps have occurred: (i) the
claimant has submitted a written application for benefits in accordance with
paragraph 13.A; (ii) the

 

11

--------------------------------------------------------------------------------


 

claimant has been notified that the claim has been denied, as provided by
paragraph 13.B; (iii) the claimant has filed a written request appealing the
denial in accordance with paragraph 13.C; and (iv) the claimant has been
notified in writing that the Committee has denied the claimant’s appeal, or the
Committee has failed to act on the appeal within the time prescribed by
paragraph 13.C.

 

E.         Legal Action for Benefits.  No legal action for benefits under the
Plan may be brought more than one year after the time described in paragraph
13.D above.

 

14.       Applicable Law.  All questions pertaining to the construction,
validity, and effect of this Plan shall be determined in accordance with the
laws of the State of New York, to the extent not pre-empted by Federal law.

 

15.       Limitation of Rights.  This Plan is a voluntary undertaking on the
part of the Company. Neither the establishment of the Plan nor the payment of
any benefits hereunder, nor any action of the Company, the Committee, or its
designee shall be held or construed to be a contract of employment between the
Company and any Participant, or to confer upon any person any legal right to be
continued in the employ of the Company.  The Company expressly reserves the
right to discharge, discipline, or otherwise terminate the employment of any
Participant at any time.  Participation in this Plan gives no right or claim to
any benefits beyond those which are expressly provided herein and all rights and
claims hereunder are limited as set forth in this Plan.

 

16.       Creditors’ Claims.  Unless otherwise determined by the Committee, any
assets purchased by the Company to provide benefits under this Plan shall at all
times remain subject to the claims of general creditors of the Company and any
Participant or spouse or beneficiary of a Participant has only an unsecured
promise to pay benefits.

 

17.       Severability.  In the event any provision of this Plan shall be held
illegal or invalid, or would serve to invalidate the Plan, that provision shall
be deemed to be null and void, and the Plan shall be construed as if it did not
contain that provision.

 

18.       Headings, Gender and Number.  The headings to the Articles and
Sections of this Plan are inserted for reference only, and are not to be taken
as limiting or extending the provisions hereof.  Unless the context clearly
indicates to the contrary, in interpreting this Plan, the masculine shall
include the feminine, and the singular shall include the plural.

 

19.       Payments to Minors and Incompetents.  On submission of satisfactory
proof, if a Participant or Beneficiary entitled to receive any benefits
hereunder (A) is a minor, benefits will be paid to (i) a custodial parent,
(ii) another person authorized to act on behalf of such minor under state law,
or (iii) the custodian for such minor under the Uniform Transfer to Minors Act,
if permitted by the laws of the state in which such minor resides; or (B) is
adjudged by a court of competent jurisdiction to be legally incapable of giving
valid receipt and discharge for such benefits, benefits will be paid to (i) a
person holding a power of attorney for such incompetent person or (ii) a person
otherwise authorized to act on behalf of such incompetent person under state
law.  Payment of benefits pursuant to this Section 19 shall fully discharge the
Committee and the Company from any further liability.

 

12

--------------------------------------------------------------------------------


 

20.       Binding Effect and Release.  All persons accepting benefits under this
Plan shall be deemed to have consented to the terms of this Plan.  Any payment
or distribution to any person entitled to benefits under the Plan shall be in
full satisfaction of all claims with respect to such payment or distribution
against the Plan, the Committee or its designee and the Company arising by
virtue of this Plan.

 

21.       Code Section 409A.  To the extent applicable, it is intended that
Part B of the Plan comply with the provisions of Code Section 409A. References
to Code Section 409A shall include any proposed, temporary or final regulation,
or any other guidance, promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.  This Plan shall be
administered and interpreted in a manner consistent with this intent.  If any
provision of this Plan is susceptible of two interpretations, one of which
results in the compliance of the Plan with Code Section 409A and the applicable
Treasury Regulations, and one of which does not, then the provision shall be
given the interpretation that results in compliance with Code Section 409A and
the applicable Treasury Regulations.  Notwithstanding the foregoing or any other
provision of this Plan to the contrary, neither the Company nor any of its
subsidiaries or affiliates shall be deemed to guarantee any particular tax
result for any Participant, spouse, or beneficiary with respect to any payments
provided hereunder.

 

13

--------------------------------------------------------------------------------
